 Case: 1:16-cv-08637 Document #: 4351 Filed: 02/26/21 Page 1 of 3 PageID #:292855




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 IN RE BROILER CHICKEN ANTITRUST                      Civil Action No. 1:16-cv-08637
 LITIGATION
                                                      Judge Thomas M. Durkin
 This Document Relates to:                            Magistrate Judge Jeffrey T. Gilbert

 FIC Restaurants, Inc. v. Tyson Foods, Inc. et al.,   Jury Trial Demanded
 Case No. 1:20-cv-03458


                                  AMENDED COMPLAINT
       1.      Plaintiff FIC Restaurants, Inc. (d/b/a Friendly’s) (“Friendly’s”) hereby amends its

Complaint (ECF 1) in Case No. 1:20-cv-03458, and its claims and allegations in the Direct

Action Plaintiffs’ Amended Consolidated Complaint and Demand for Jury Trial, filed in In re

Broiler Antitrust Litigation, Case No. 1:16-cv-08637 (ECF 4243) (“DAP Amended Consolidated

Complaint”), to name the following Defendants: Utrecht-America Holdings, Inc. and its

subsidiaries, Rabo AgriFinance LLC, Rabobank USA Financial Corporation, and Utrecht-

America Finance Co. (collectively “Rabobank”); and Keystone Foods LLC and its wholly owned

subsidiaries and affiliated entities Keystone Foods Corporation, Equity Group Eufaula Division,

LLC, Equity Group Kentucky Division LLC, and Equity Group Georgia Division LLC

(collectively “Keystone”).

        2.     Friendly’s incorporates by reference the factual allegations and reservations of

rights contained in the DAP Consolidated Complaint, amending its row in Section II’s Chart of

Direct-Action Plaintiff Cases as follows:




                                                1
 Case: 1:16-cv-08637 Document #: 4351 Filed: 02/26/21 Page 2 of 3 PageID #:292856




                       Operative
                      Complaint
                                          Named             Named-Co-
                       (Reference
    Plaintiff Name                    Defendants (Not       Conspirators       Causes of Action
                      is to Sealed
                                        Previously            (if any)
                       Version, if
                                        Dismissed)
                      applicable)
    FIC Restaurants, ECF 3658-1      Agri Stats; Amick;   Allen Harim;     Count I (Sherman Act Claim for
    Inc. (d/b/a                      Case; Claxton;       Defendant        all Anticompetitive Conduct)
    Friendly’s)                      Fieldale; Foster     Family Co-
                                     Farms; George’s;     Conspirators
                                     Harrison; House of
                                     Raeford; Koch;
                                     Mar-Jac;
                                     Mountaire; O.K.
                                     Foods; Peco;
                                     Perdue; Pilgrim’s
                                     Pride; Sanderson;
                                     Simmons; Tyson;
                                     Wayne; Rabobank;
                                     Keystone



                                       PRAYER FOR RELIEF

WHEREFORE, Friendly’s respectfully requests that the Court:

          A.     Enter joint and several judgments against Defendants in favor of Friendly’s;

          B.     Award Friendly’s damages in an amount to be determined at trial to the maximum

extent allowed under federal antitrust laws, and enter a joint and several judgment in favor of

Friendly’s against Defendants in an amount to be trebled as provided by law;

          C.     Award Friendly’s post-judgment interest as provided by law, with such interest to

be awarded at the highest legal rate;

          D.     Award Friendly’s attorneys’ fees, litigation expenses, and costs, as provided by

law; and

          E.     Grant Friendly’s such other and further relief that the Court may deem just and

proper.

                                            JURY DEMAND

          Pursuant to Federal Rule of Civil Procedure 38(b), Friendly’s demands a trial by jury on


                                                      2
 Case: 1:16-cv-08637 Document #: 4351 Filed: 02/26/21 Page 3 of 3 PageID #:292857




all issues so triable.

Dated: February 26, 2021                    Respectfully submitted,

                                            FIC RESTAURANTS, INC.

                                            By: /s/    Lori P. Lustrin
                                            Robert W. Turken (pro hac vice)
                                            Lori P. Lustrin (pro hac vice)
                                            Scott N. Wagner (pro hac vice)
                                            BILZIN SUMBERG BAENA PRICE &
                                            AXELROD LLP
                                            1450 Brickell Ave., Suite 2300
                                            Miami, Florida 33131-3456
                                            Telephone: 305-374-7580
                                            Facsimile: 305-374-7593
                                            rturken@bilzin.com
                                            llustrin@bilzin.com
                                            swagner@bilzin.com

                                            Andrew P. Bleiman
                                            MARKS & KLEIN, LLP
                                            1363 Shermer Road, Suite 318
                                            Northbrook, Illinois 60062
                                            Telephone: 312-206-5162
                                            Facsimile: 312-420-5568
                                            andrew@marksklein.com




                                        3
